DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5, 12, 15, 17, 19 & 38-54 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12, 15, 17, 19 & 38-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdynska (US 9,926,411 B1).
Regarding claims 1-2, 5, 12, 17, 38-41 & 43, Burdynska teaches a battery (Col. 24, L. 56) comprising:												an anode (Col. 24, L. 58);										a cathode (Col. 24, L. 58); and 									an electrolyte positioned between the anode and the cathode (Col. 24, L. 39-60), the electrolyte comprising a thermally responsive composite comprising:						a plurality of inorganic lithium ion conductive particles that are ionically conductive between the anode and the cathode, wherein the plurality of inorganic particles are not electrically conductive and comprise an oxide-based composition such as a LISCON compound as instantly claimed; a sulfide based composition such as a thio-LISICON as instantly claimed; or both (Col. 9, L.51 to Col.11, L.6), and									one or more polymers including a material such as polystyrene that has a positive coefficient of thermal expansion (Col.11, L.8 to Col.12, L.46).					While Burdynska does not explicitly teach the electrolyte having a first ionic conductivity below a cutoff temperature (Tc), and a second ionic conductivity that is lower than the first ionic conductivity at or above Tc, wherein Tc is between 60°C and 180°C (claim 1) and wherein the second ionic conductivity is 50%, 10%, 1%, 0.1% or 0.01% of the first ionic conductivity (claims 2 & 39), it is noted that Burdynska teaches an electrolyte having the same composition as presently claimed. Accordingly, Burdynska’s electrolyte would be expected to possess the same properties (i.e a first ionic conductivity below a cutoff temperature (Tc), and a second ionic conductivity that is lower than the first ionic conductivity at or above Tc, wherein Tc is between 60°C and 180°C and wherein the second ionic conductivity is 50%, 10%, 1%, 0.1% or 0.01% of the first ionic conductivity). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claims 15 & 42, Burdynska teaches the battery of claims 1 & 38, respectively, but does not explicitly teach the plurality of inorganic particles having a negative coefficient of thermal expansion. However, Burdynska teaches the same plurality of inorganic particles (Col. 9, L.51 to Col.11, L.6) as that of the present invention (see claims 5 & 40). Thus, the plurality of inorganic particles recited by Burdynska would be expected to have the same properties. “"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. See MPEP 2112.01 II.
Regarding claims 19 & 44, Burdynska teaches the battery of claims 1 & 38, respectively, wherein the one or more polymers have a melting temperature or a glass temperature of at most 180°C (Col.11, L61 to Col.12, L.8; Col.12, L.37-47).
Regarding claims 45-47, Burdynska teaches the battery of claim 38, wherein the plurality of inorganic particles comprises a crystalline, a partially crystalline or an amorphous composition (Col.10, L.9-12). 
Regarding claims 48-51 & 53, Burdynska teaches a battery (Col. 24, L. 56) comprising:		an anode (Col. 24, L. 58);										a cathode (Col. 24, L. 58); and 									an electrolyte positioned between the anode and the cathode, the electrolyte comprising a primary electrolyte layer (i.e corresponding to the electrolyte in the bilayer of one of the cathode or the anode) and a thermally responsive composite (i.e corresponding to the electrolyte in the bilayer of the other one of the cathode or the anode) such that the thermally responsive composite functions as a shutdown separator layer provided between the primary electrolyte and one of the cathode or the anode) (Col.6, L.16-20; Col. 24, L. 39-62; Col.25; L.19-25) comprising:														a plurality of inorganic lithium ion conductive particles that are ionically conductive between the anode and the cathode, wherein the plurality of inorganic particles are not electrically conductive and comprise an oxide-based composition such as a LISCON compound as instantly claimed; a sulfide based composition such as a thio-LISICON as instantly claimed; or both (Col. 9, L.51 to Col.11, L.6), and									one or more polymers including a material such as polystyrene that has a positive coefficient of thermal expansion (Col.11, L.8 to Col.12, L.46).					While Burdynska does not explicitly teach the electrolyte having a first ionic conductivity below a cutoff temperature (Tc), and a second ionic conductivity that is lower than the first ionic conductivity at or above Tc, wherein Tc is between 60°C and 180°C (claim 1) and wherein the second ionic conductivity is 50%, 10%, 1%, 0.1% or 0.01% of the first ionic conductivity (claims 2 & 39), it is noted that Burdynska teaches an electrolyte having the same composition as presently claimed. Accordingly, Burdynska’s electrolyte would be expected to possess the same properties (i.e a first ionic conductivity below a cutoff temperature (Tc), and a second ionic conductivity that is lower than the first ionic conductivity at or above Tc, wherein Tc is between 60°C and 180°C and wherein the second ionic conductivity is 50%, 10%, 1%, 0.1% or 0.01% of the first ionic conductivity). 
Regarding claim 52, Burdynska teaches the battery of claim 48 but does not explicitly teach the plurality of inorganic particles having a negative coefficient of thermal expansion. However, Burdynska teaches the same plurality of inorganic particles (Col. 9, L.51 to Col.11, L.6) as that of the present invention (see claims 5 & 40). Thus, the plurality of inorganic particles recited by Burdynska would be expected to have the same properties. “"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. See MPEP 2112.01 II.
Regarding claim 54, Burdynska teaches the battery of claim 48, wherein the one or more polymers have a melting temperature or a glass temperature of at most 180°C (Col.11, L61 to Col.12, L.8; Col.12, L.37-47).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727